DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: a step of acquiring; a step of reading; a step of controlling; and a step of changing claims 10 and 11.
The corresponding structures are identified in the specification for a step of acquiring in paragraphs [0016, 0038, 0054, and 0072-0073]; a step of reading in paragraph [0081 and 0100]; a step of controlling in paragraphs [0022, 0032, 0035-0037]; and a step of changing in paragraph [0068].
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al. (US 20180150989 A1).
Regarding claims 1, 10, and 11, Mitsui discloses an electronic apparatus (100 of figs. 1-4 comprising: 
a processor (10 of fig. 1); and 
a memory storing a program (12 and 13 of fig. 1, [0007 and 0054]) which, 
when executed by the processor ([0007]), causes the electronic apparatus to: 
acquire a VR image (102 of fig. 3, fig. 3, the full-view spherical is acquired from the memory 108, 20 of figs. 10A, 10B, and 11A); 
read viewpoint information indicating a plurality of viewpoints with respect to the VR image (108 of fig. 4, the viewpoint information is read out from the memory 108, [0086] the preset data is applied to a full-view spherical image read out from a memory by a user operation, 28 of fig. 11B); 
control a display device (103 of fig. 4, 20 and 22 of figs. 10A-10B, and 11A, 26 of fig. 11B) so that a part of the VR image corresponding to each viewpoint is automatically switched over in order and displayed ([0086, 0088, and 0110-0112]), on a screen on a basis of the viewpoint information (28 of fig. 11B, the viewpoint information in the storage, 108 of fig. 4); and 
change the viewpoint so that a predetermined subject is included in the part of the VR image displayed on the screen (106 of fig. 4, fig. 9, [0062, 0105-0107]).
Regarding claim 2, Mitsui further teaches the electronic apparatus according to claim 1, wherein the viewpoint is changed on a basis of the predetermined subject (the object in the viewpoint 4 of fig. 9) in a case where the predetermined subject is included in a range wider than 
Regarding claim 3, Mitsui further teaches the electronic apparatus according to claim 2, wherein the viewpoint is not changed in a case where the predetermined subject is not included in the range wider than the part of the VR image displayed on the screen, with the part of the VR image that corresponds to the viewpoint being a center (ZOOM IN of fig. 5(b), when the zoom in is performed, the object that is not near the center + is not included in the vr image, see 20 of fig. 5 and ZOOM IN of fig. 5(b)).
Regarding claim 4, Mitsui further teaches the electronic apparatus according to claim 1, wherein the viewpoint information indicates presence or absence of the predetermined subject for each of the viewpoints (Christmas Tree in Viewpoints 3-5 of fig. 9 as considered presence, No Christmas Tree in the Viewpoint 6 of fig. 9 as considered absence), and the viewpoint is changed in a case where the viewpoint information indicates that the predetermined subject is present at the viewpoint (Christmas Tree in Viewpoints 3-5 of fig. 9 as considered presence) and the predetermined subject is not included in the part of the VR image corresponding to the viewpoint (No Christmas Tree in the Viewpoint 6 of fig. 9 as considered absence).
Regarding claim 5, Mitsui further teaches the electronic apparatus according to claim 1, wherein the VR image is an image having a visual-field range of 360 degrees or 180 degrees ([0046-0048]).
Regarding claim 7, Mitsui further teaches the electronic apparatus according to claim 1, wherein the program when executed by the processor further causes the electronic apparatus to detect operation on a touch panel that displays the screen (fig. 10A (a)), and change the part of the VR image displayed on the screen according to the detected operation (fig. A(b).

control the display device (103 and 106 of fig. 4) so that a range of a part of a first VR image is displayed on the screen (figs. 10A-10B and 11A-11B), 
store, in association with the viewpoint information, a viewpoint corresponding to the range of the part of the first VR image displayed on the screen (108 of fig. 4; 28 of fig. 11B, see also fig. 18), and wherein 
1) a second VR image different from the first VR image is acquired (103 and 106 of fig. 4, acquiring a second VR from the storage 108 that is different than the first VR image based on the viewpoint information), 
2) the stored viewpoint information is read (108 of fig. 4, reading out the viewpoint information from the storage, [0086]), and 
3) a part of the second VR image corresponding to each viewpoint is automatically switched over in order and displayed on the screen on a basis of the read viewpoint information ([0086, 0088, and 0110-0112]).
Regarding claim 9, Mitsui further teaches the electronic apparatus according to claim 8, wherein the viewpoint information indicates presence or absence of the predetermined subject at the viewpoint according to the presence or absence of the predetermined subject in the range of the part of the first VR image displayed on the screen (Christmas Tree in Viewpoints 3-5 of fig. 9 as considered presence, No Christmas Tree in the Viewpoint 6 of fig. 9 as considered absence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 20180150989 A1) in view of Kang et al. (US 20120329527 A1).
Regarding claim 6, Mitsui teaches the electronic apparatus according to claim 1, 
Mitsui does not teach wherein the program when executed by the processor further causes the electronic apparatus to detect a posture of the electronic apparatus, and change the part of the VR image displayed on the screen according to the detected posture.
	Kang teaches wherein the program when executed by the processor further causes the electronic apparatus to detect a posture of the electronic apparatus (fig. 25, [0226]), and change the part of the VR image displayed on the screen according to the detected posture ([0226-0228]).
	Taking the teachings of Mitsui and Kang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the posture detection of Kang into the display device of Mitsui to process a virtual image according to the detected posture and display the part of the virtual image easily while reducing time and effort of a user operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kashima et al. (US 20120287153 A1) disclose an image processing apparatus includes an image generation unit configured to generate an image that is obtained by photographing a subject from a different viewpoint or an image equivalent to the image obtained by photographing the subject from the different viewpoint, in conjunction with a changing amount of an attention part of the subject, as a subject image, and a display control unit configured to allow a display screen to display the subject image that is generated by the image generation unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425